Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Improper Claim Markup

All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended, ” or  “withdrawn ” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as  “withdrawn — currently amended.”  37 CFR 1.121(c)(2).

Claim 8 appears to identical to claim 8 of the previous claim set and should have a claim status indicator of “Previously Presented.” 
Response to Arguments
The declaration under 37 CFR 1.132 filed 7/31/22 is insufficient to overcome the rejection of claims 1-17 based upon 35 USC 112a (based upon Applicant’s stated purpose of the Declaration as being for 35 U.S.C. §112, First Paragraph or §112(a), see Applicant’s remarks of 7/31/22, p. 8) set forth in the last Office action because: the Declaration does not specifically point out where support in the priority application is for each of the statements made in the declaration for 35 USC 112a rejections.  Due to the format of the Declaration applying to 14 applications; and not referring to specific rejections in any of these 14 applications, it is difficult for the examiner to correlate the statements of the declarant with what the purpose of the statement are.  Further many of statements appear to substitute for Applicant’s arguments rather a statement of findings that the purpose of the 1.132 declaration should be used for, and even some places appear to provide statements intended to address the 35 USC 112b rejections.
Based upon statement 26 of Lt. Colonel Sanders’ declaration, the associated rejections have been withdrawn.
In view of the foregoing, when all of the evidence provided in the 1.132 declaration of Lt. Colonel John Sanders is considered, the totality of the rebuttal evidence of the Applicant being in possession of the claim inventions at the time the priority application was filed fails to outweigh the evidence that Applicant was not in possession of the claimed inventions at the time the priority application was filed.
There has been no amendments to the claims other than canceling claims 1-7 and there are no remarks presented other than the 1.132 declaration of Lt. Colonel John Sanders
Examiner Requests
The Examiner requests that Applicant carefully review the claims, drawings and specification for other issues that have not been raised so far during prosecution of the instant application.  The drawings filed 9/20/21 and substitute specification filed 9/17/21 for application no. 16/577,886 have been reviewed in detail.  The Examiner believes that the substitute specification and amended drawings (and the drawings filed 8/1/222 have app. no. 16/577,886 listed in the header) should be identical to the  instant application.  
The Examiner request that all of the claim formalities (claim objections and 35 U.S.C. 112 rejections) be addressed.  Many were not addressed in the response to the previous office action(s).  The Examiner is available to discuss to the issues that are being raised in this office action.  
The Examiner again requests that the Applicant provide specific references (i.e., element numbers and/or page and line locations, or alternately pictorial diagrams) for each claimed element to make sure there is support for each and every element that is being claimed.  This allows for the Examiner and the public to know how each claim limitation is supported.  Upon request, the Examiner can provide an example of a comprehensive claim support chart to show where support for all elements and their structural relationships claimed.
Objections to the Claims, Specification and Drawings
There is a lack of correspondence between the claimed subject matter, the detailed written description, the summary of invention and the drawings as to 
a.	Claim 8, lines 15-15; and Claim 17, lines 13-15 require “at least one perforated lateral support member adapted to horizontally releasably affix to said computer.”  Looking at figs, 43C and 43D, how is the lateral support member 2166 affixed to the case of computer 305, when elements 307, 308 are between the lateral member 2166 and the computer 305.  Elements 307, 308 allow for to slide horizontally in relation to the lateral member 2166.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 5625 (fig. 56) is not defined in the specification (the Examiner believes this should be corrected to element 307 (rail).
The drawings are objected to because:
a.	the Examiner does believe element labeled as 2166 in amended fig. 58 (element 5930 in original filed fig. 58) is a cartridge.  (the Examiner believes this be corrected to element 307 (rail); and
b. 	despite Applicant’s statement in the remarks, the application no. 16/577,886 in the header of the drawings will cause confusion as to whether the drawings apply to the instant application.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
a.	Page 16, line 5, “conform” should be “conform to”; and
b.	 the Substitute Specification should be a clean copy and not have any mark-up, “controlled” at p. 11, l. 24 is underlined and “.
Appropriate correction is required.
Claim Objections
Claims 8-10, and 12-24 are objected to because of the following informalities:
a.	Claim 8, line 9; and Claim 17, line 11, “said airflow opening outlet” should be “said airflow outlet opening”; and
b.	Claim 18, lines 1-2; Claim 19, line 2; Claim 20, lines 1-2; Claim 21, line 2; Claim 22, lines 1-2; Claim 23, line 2; and Claim 24, line 2, “said airflow source constituent” should be “said at least one airflow source constituent”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-16 and 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
a.	Claim 8, lines 5-7 requires “an airflow inlet opening and an airflow outlet opening each dimensioned to be positioned . . . proximate to said airflow inlet passage and said airflow outlet passage, respectively” and lines 9-11 requires “a server conduit forming a sealed connection between said airflow inlet opening and said airflow outlet passage, and between said airflow outlet opening and said airflow inlet passage.”  If the airflow inlet opening 310 is dimensioned to be positioned at least partially with said airflow inlet passage 4120, how does the server conduit form a sealed connection between said airflow inlet opening 310 and said airflow outlet passage 4125?  Likewise, if the airflow outlet opening 320 is dimensioned to be positioned at least partially with said airflow outlet passage 4125, how does the server conduit form a sealed connection between said airflow outlet opening 320 and said airflow inlet passage 4120?  Therefore, the disclosure of the priority application fails to disclose “said airflow inlet opening and said airflow outlet opening each dimensioned to be positioned . . . proximate to said airflow inlet passage and said airflow outlet passage, respectively” and “a server conduit forming a sealed connection between said airflow inlet opening and said airflow outlet passage, and between said airflow [outlet opening] and said airflow inlet passage.”  Did Applicant intend for lines 9-11 requires “a server conduit forming a sealed connection between said airflow inlet opening and said airflow inlet passage, and between said airflow outlet opening and said airflow outlet passage”?  
b.	Claim 15, line 2, nowhere in the originally filed priority document is “a secondary airflow source that is positioned within said case” disclosed; 
d.	 Claim 22, lines 1-2 requires “said airflow source constituent is positioned downstream of said computer” (emphasis added) and claim 18, lines 1-2 requires “said airflow source constituent is positioned upstream of said at least one perforated lateral support member” (emphasis added).  How can “said [at least one] airflow source constituent” be located both upstream and downstream at the same time (note: the disclosed arrangement has perforated lateral support members on opposing sides of the computer)..  There is no disclosure in the priority application of “said [at least one] airflow source constituent is positioned upstream of said at least one perforated lateral support member” while at the same time also having “said [at least one] airflow source constituent is positioned downstream of said computer.”  Did Applicant intend that claim 18 has “a first airflow source constituent of said at least one airflow source constituent” and claim 22 has “a second airflow source constituent of said at least one airflow source constituent”, or is the dependency of claim 22 incorrect?  If claim 22 is correct as currently presented, can Applicant identify the elements that support and provide a sketch of the claimed arrangement of claim 22, keeping in mind that claim 22 depends on claim 18. 
e.	Claim 23 , line 2 requires “an obstructer downstream of said airflow source constituent” (emphasis added) and claim 22, lines 1-2 requires “said airflow source constituent is positioned downstream of said computer” (emphasis added).  There is no disclosure in the priority application of “said [at least one] airflow source constituent is positioned downstream of said computer” and “an obstructer downstream of said [at least one] airflow source constituent.”  Is claim 23’s dependency on claim 22 incorrect?  If claim 23 is correct as currently presented, can Applicant identify the elements that support and provide a sketch of the claimed arrangement of claim 23, keeping in mind that claim 23 depends on claim 22, which in turn depends on claim 18. 
f.	Claim 24, lines 1-2 requires “an obstructer upstream of said [at least one] airflow source constituent” (emphasis added), Claim 23, lines 2-3 requires “an obstructer downstream of said [at least one] airflow source constituent” (emphasis added) and claim 22, lines 1-2 requires “said [at least one] airflow source constituent is positioned downstream of said computer” (emphasis added).  Are there two obstructers, or is claim 24’s dependency on claim 23 incorrect?  If claim 24 is correct as currently presented, can Applicant identify the elements that support and provide a sketch of the claimed arrangement of claim 24, keeping in mind that claim 24 depends on claim 23, which  in turn depends on claim 22, and which in turn depends on 18.  Keep in mind that “fans are provided in the cartridges to assist with air flow to the servers and to assist with the removal of air from the servers” (p. 19, ll. 10-11 of the specification), but their relationship to obstructors 2800 are not disclosed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-10 and 12-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	Claim 8, lines 5-8 requires “an airflow inlet opening and an airflow outlet opening each dimensioned to be positioned . . . proximate to said airflow inlet passage and said airflow outlet passage, respectively” which is understood as an airflow inlet opening 310 positioned proximate to said airflow inlet passage 4120, and an airflow outlet opening 320 positioned proximate to said airflow outlet passage 4125.  Lines 9-11 requires “server conduit forming a sealed connection between said airflow inlet opening and said airflow outlet passage, and between said airflow opening outlet and said airflow inlet passage” which is understood as a server conduit between said airflow inlet opening 310 and said airflow outlet passage 4125, and between said airflow opening outlet 320 and said airflow inlet passage 4120.  The originally filled application fails to provide support for “a server conduit forming a sealed connection between said airflow inlet opening and said airflow outlet passage, and between said airflow opening outlet and said airflow inlet passage” because the relationship between the “airflow inlet passage” and the “airflow outlet passage” appears to be reversed. Did Applicant intend for lines 9-11 requires “a server conduit forming a sealed connection between said airflow inlet opening and said airflow inlet passage, and between said airflow outlet opening and said airflow outlet passage”?  
b.	Claim 8, lines 8-10 requires “a server conduit forming a sealed connection between said airflow inlet opening and said airflow outlet passage, and between said airflow [outlet opening] and said airflow inlet passage.”  Is there just a single server conduit for forming a sealed connection between said airflow inlet opening and said airflow outlet passage, and between said airflow outlet opening and said airflow inlet passage, or is there a first server conduit for forming a sealed connection between said airflow inlet opening and said airflow outlet passage, and a second server conduit for forming a sealed connection between said airflow outlet opening and said airflow inlet passage? Note that claim 16 has “said server conduit” which has antecedence in “a server conduit” of claim 8, line 8;
c.	Claim 8, lines 16-17; and Claim 17, lines 17-18 require “at least one internal lateral body channel that has a channel cross-section.”  Do all of the “at least one internal lateral body channel” have the “channel cross-section”; or does each of the “at least one internal lateral body channel” have the “channel cross-section”?
d.	Claim 10, line 1 and Claim 14, line 1 have a transitional phrase of “consisting of” whereas claim 1 from which claim 8 depends on has transitional phrase of “comprising.”  Claim 10 includes by virtue of its dependency on claim 8, includes all the elements of claim 8.  “Consisting of” excludes any element, step, or ingredient not specified and “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  Therefore, these two transitional phrases are in conflict with each other.
e.	Claim 12 depends on a claim 11 that has been cancelled.
f.	Claim 16, line 2 requires “airflow.”  Is this “airflow” the same or different from “airflow” of claim 8, line 12?
g.	Claim 17, lines 10-12 requires “a server conduit forming a sealed connection between said airflow inlet opening and said airflow outlet passage, and between said airflow [outlet opening] and said airflow exhaust passage.”  Is there just a single server conduit for forming a sealed connection between said airflow inlet opening and said airflow outlet passage, and between said airflow outlet opening and said airflow exhaust passage, or is there a first server conduit for forming a sealed connection between said airflow inlet opening and said airflow outlet passage, and a second server conduit for forming a sealed connection between said airflow outlet opening and said airflow exhaust passage? 
h.	Claim 17, lines 18-20 require “at least one internal lateral body channel that has a channel cross-section, throughout a girth of said member body.”   What does this actually require?  The Examiner understands that the term “girth” can either mean to “encircle” or “a measurement around the middle of something.”  Since the channel cross-section is required throughout the girth, where precisely is the channel cross-section required to be?  Applicant’s remarks of 1/6/21, page 11 state that “”the channel is that it crosses through the girth.”  If that is the interpretation, then the claim limitation should be rephrased to “at least one internal lateral body channel that has a channel cross-section, passing throughout a girth of said member body” (see agreed upon language in claim 1 of app. no. 16/785567);
i.	Claim 17, line 19 requires “airflow” and lines 17-18 requires “a lateral airflow.”  Are these the same or different airflows?
j.	Claim 17, line 20 requires “airflow.”  Is this “airflow” the same or different from either “lateral airflow” of lines 17-18 or “airflow” of line 19? and
k.	Claim 24, line 1 requires “an obstructer” and Claim 23, line 1 also requires “an obstructer.”  Are these the same or different obstructers? 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  8/7/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835